 In the Matter of HUNT FOODS,INC., EMPLOYERandWESTERN COUNCILOFCANNERY&FOOD PROCESSWORKERS,AFL, LOCAL 952,PETITIONERCase No. 21-RO-803.Decided July 19, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Ben Grodsky,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andGray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.We find that the following employees constitute an appropriateunit for the purposes of collective bargaining, within the meaning ofSection 9 (b) of the Act:All production and maintenance employees at the Employer's Ful-lerton, California, plant, including shipping and warehouse employeesand janitors,' but excluding office employees, truck drivers, guards,professional employees, and supervisors as defined in the Act,5.The Employer is engaged in the business of purchasing, process-ing, canning, manufacturing, bottling, packing, and selling food prod-ucts in its Fullerton, California, plant.The major portion of its'Food, Agriculture and Allied Workers Union,CIO, Local 25, herein called the Inter-venor,was permitted to Intervene upon the ground of alleged contractual Interest.2Excluded from this category are employees of American Janitorial Service, an Inde-pendent contractor who renders janitorial service to the Employer.85 N. L. B. B., No. 51.279 280DECISIONSOF NATIONAL LABORRELATIONS BOARDoperations are seasonal in character, extending usually from Marchto November.The major portion of its employees are also seasonal,reaching a peak of about 1,300 in numbers,3 who work season after sea-son with the Employer.We agree with the Employer that the electionshould be held at or near the peak of employment.4We shall, there-fore, direct that the election be held on a date to be determined bythe Regional Director among the employees in the appropriate unitwho are employed during the pay-roll period immediately precedingthe date of issuance of the Notice of Election.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted on a date to be. selected by the RegionalDirector for the Twenty-first Region subject to the instructions setforth in paragraph numbered 5, above, under the direction and super,vision of said Regional Director, and subject to Sections 203.61 and203.62 of National Labor Relations Board Rules and Regulations,among the employees in the unit found appropriate in paragraphnumbered 4, above, who were employed during the pay-roll periodimmediately preceding the date of the issuance of notice of electionby the Regional Director, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election, and also excluding employees onstrike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bar-gaining, by Western Council of Cannery & Food Process Workers,AFL, Local 952.BThere are approximately 250 regular,year round employees.4Matter of Delta Canning Company,Inc.,84 N.L.R. B. No.95;Matter of StokelyFoods, Inc.,83 N. L.R. B., No. 123;Matter of Central Foods Company,83 N. L. R. B.,No. 90;Matter of Edgar F.Hur$ Company,77 N.L.R B. 762.'As the Intervenor is not in compliance with Section 9 (f), (g), and (h) of the Act, weshall not permit its name to appear onthe ballot.